


110 HR 4323 IH: To extend the suspension of duty on Glycine,

U.S. House of Representatives
2007-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4323
		IN THE HOUSE OF REPRESENTATIVES
		
			December 6, 2007
			Mr. Forbes introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the suspension of duty on Glycine,
		  N,N-Bis[2-hy­droxy-3-(2-pro­penyloxy)propyl]-, monosodium salt, reaction
		  products with ammonium hy­drox­ide and
		  pen­ta­fluoroiodoethane-tetrafluoroethylyene telomer.
	
	
		1.Glycine,
			 N,N-Bis[2-hydroxy-3-(2-pro­penyl­oxy)propyl]-, monosodium salt, reaction
			 products with ammonium hydroxide and
			 pen­ta­fluoro­iodo­ethane-te­tra­fluoro­ethylyene telomer
			(a)In
			 generalHeading 9902.25.66 of
			 the Harmonized Tariff Schedule of the United States (relating to Glycine,
			 N,N-Bis[2-hydroxy-3-(2-propenyloxy)propyl]-, mo­no­sodium salt, reaction
			 products with ammonium hydroxide and pentafluoroiodoethane-tetrafluoroethylyene
			 telomer) is amended by striking 12/31/2009 and inserting
			 12/31/2012.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
